Citation Nr: 0738697	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for degenerative joint disease of the left knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection and assigned a 
10 percent disability rating for the veteran's degenerative 
joint disease of the left knee.  

After the veteran appealed that decision, he testified at a 
hearing held before the undersigned Veterans Law Judge in May 
2006.  A transcript of that hearing has been associated with 
the claims file.

The Board subsequently remanded the case to the RO to obtain 
additional VA and private medical records and to schedule the 
veteran for a VA compensation examination.  To the extent 
possible, all requested development has been accomplished and 
the case is once again before the Board for review. 


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
is manifested by motion between from 3 degrees of extension 
to 118 degrees of flexion, significant pain requiring regular 
injections, and stability of the knee joint.  

2.  With no explanation, the veteran recently failed to 
report to two scheduled VA examinations to evaluate the 
severity of his left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the left knee 
causing limitation of flexion are not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2007).

2.  The criteria for a separate 10 percent initial disability 
rating for degenerative joint disease of the left knee 
causing limitation of extension are met.  38 U.S.C.A.   § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an initial disability rating higher 
than 10 percent for his left knee disability.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate review.  
The Board will then address the issue on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

The Board has determined that VA has fully complied with the 
duty-to-notify provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in April 2002 
and August 2002, as well as letters by the Appeals Management 
Center dated in July 2006, February 2007, and April 2007:  
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested 
that he provide any evidence in his possession that pertains 
to the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and found that 
the error was harmless.)

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions as well as the 
communications provided to him by the VA, it is reasonable to 
expect that he understands what was needed to prevail.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the 
Board's remand, the RO obtained all relevant medical records 
identified by the veteran, which include VA and private 
treatment records.  The veteran was also afforded a VA 
examination in April 2003 to determine the nature and 
severity of his left knee disability.  As will be discussed 
below, the Board finds that this examination is inadequate 
for rating purposes - in that it fails to discuss functional 
loss due pain and other related factors.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.  However, since the veteran failed to 
appear at two recently scheduled VA examinations, with no 
explanation provided, there is no further duty to assist him 
in the development of his claim. 

The Board remanded the case in June 2006 with instructions 
that the veteran be scheduled for a recent VA examination.  
VA then notified the veteran in a February 2007 letter than 
his examination was scheduled for March 2007.  However, the 
veteran failed to appear with no explanation provided.  In a 
second letter dated in April 2007, VA notified that the 
veteran that his examination had been rescheduled for May 
2007.  Again, however, the veteran failed to appear with no 
explanation provided.  Both letters included the following 
language: "If you FAIL to report to your examinations, your 
claim may be disallowed or you may received a lower monetary 
benefit than what might otherwise be payable."  (Emphasis in 
the original).

In light of these efforts, there is no further duty to assist 
the veteran.  The Court has held that the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, VA 
regulation provides that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2007).  
When a claimant fails to report for an examination scheduled 
in conjunction a claim for increase compensation benefits, 
the clam shall be denied.  Id.  In light of the veteran's 
failure to appear to two recently schedule examinations, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Merits of the Claim

The record shows that the veteran aggravated a preexisting 
left knee disability while on active duty and that he 
subsequently developed degenerative joint disease in his left 
knee joint.  As a result, the February 2003 rating decision 
granted service connection and assigned a 10 percent 
disability rating for degenerative joint disease of the left 
knee, effective October 2001.  The veteran appealed that 
decision with respect to the initial 10 percent rating. 

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO rated the veteran's left knee disability under 
Diagnostic Codes (DCs) 5003-5260.  Diagnostic Code 5003 
provides that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of flexion and extension of the leg is rated in 
accordance with DC 5260 and DC 5261, respectively.  See 38 
C.F.R.          § 4.71a, DCs 5260, 5261.

In this case, the RO assigned the 10 percent rating for the 
veteran's left knee disability based on limitation of flexion 
under DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Applying DC 5260 to the facts of this case, the Board finds 
no basis to assign a disability rating higher than 10 percent 
since the initial grant of service connection.  The most 
probative evidence in this case is an April 2003 VA 
examination report, which lists left knee motion from 3 
degrees of extension to 118 degrees of flexion.  The Board 
notes that flexion limited to 118 degrees does not even meet 
the criteria for a compensable rating under DC 5260.  
However, a 10 percent disability rating was apparently 
assigned based on the veteran's complaints of pain as well as 
X-ray evidence of arthritis of the left knee.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (holding that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion).  

The Board has also considered VA outpatient treatment records 
dated from 2001 to 2003, as well as private treatment records 
from D.M., M.D., dated from 2005 to 2006.  Although several 
records from Dr. D.M. note limited motion of the left knee, 
such motion was never documented in degrees.  Therefore, 
these records are insufficient to grant a disability rating 
higher than 10 percent.  As such, there is simply no medical 
evidence in the current record to assign a disability rating 
higher than 10 percent based on limitation of flexion. 

In sum, the Board finds that the veteran's pain is the basis 
for the 10 percent rating under DC 5260, for limitation of 
flexion.  Nevertheless, in light of the fact that the 
veteran's left knee has consistently demonstrated flexion 
greater than 90 degrees, there is simply no basis to assign a 
disability rating in excess of 10 percent under DC 5260.  

In evaluating the veteran's left knee disability, however, 
the Board finds that a separate 10 percent rating is 
warranted based on limitation of extension under DC 5261.  
The authority for providing separate ratings under DC 5260 
and DC 5261 for disability of the same joint comes from an 
opinion of the General Counsel of the VA.  See VAOPGCPREC 9- 
2004 (September 17, 2004). 

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a noncompensable rating.  See 38 C.F.R. § 
4.71a, DC 5261.

In assigning a separate 10 percent rating under DC 5261, the 
Board notes that the April 2003 VA examination report lists 
extension of the left knee limited to 3 degrees.  Again, this 
finding does not meet the criteria for a compensable 
disability rating under DC 5260; however, the Board finds 
that a 10 percent rating is warranted based on the fact that 
the veteran's left knee exhibits some loss of extension due 
to pain.  This loss of extension due to pain, combined with 
X-ray evidence of arthritis, warrants the assignment of a 10 
percent rating.  See Lichtenfels, 1 Vet. App. at 488. 

In determining that separate 10 percent ratings are warranted 
for the veteran's left knee disability based on limitation of 
flexion and extension, the Board finds no basis to assign 
higher ratings on the basis of functional loss due to pain, 
or on the basis of weakened movement, excess fatigability, or 
pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  

The Board acknowledges that the veteran's left knee is 
manifested by significant pain.  Such pain is documented in 
both the VA and private treatment records, which show that 
the veteran has received numerous injections due to left knee 
pain.  Physicians have also recommended that the veteran 
undergo a total left knee arthoplasty.  Unfortunately, none 
of the medical records in the claims file, including the 
April 2003 VA examination report, adequately addresses the 
criteria set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 - i.e., 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  

However, when VA attempted to obtain such evidence by 
scheduling the veteran for a recent VA examination, the 
veteran failed to appear at two scheduled examinations with 
no explanation provided.  Under these circumstances, the 
Board will not consider assigning higher ratings for his left 
knee disability on the basis of functional loss due to pain, 
or on the basis of weakened movement, excess fatigability, or 
pain on movement.  As already noted, VA regulation clearly 
states that when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction a claim 
for increase compensation benefits, the clam shall be denied.  
See 38 C.F.R.  § 3.655(a). 

The Board also finds that a separate rating is not warranted 
for the veteran's left knee disability on the basis of 
subluxation or lateral instability.  The Board notes that 
where a veteran has a knee disability involving instability 
and arthritis, separate ratings may be assigned under DC 5003 
and DC 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257 (2007).

The veteran testified during a hearing that he often requires 
the use of a handrail while using stairs, thereby suggesting 
that his left knee is unstable.  However, there is simply no 
objective medical evidence to support the veteran's 
assertions and, in fact, there is medical evidence against 
such a finding.  For example, the April 2003 VA examination 
report notes that the collateral and cruciate ligaments of 
the left knee are stable.  The VA and private treatment 
records mentioned above also make no reference to instability 
of the left knee joint.  In fact, a March 2002 VA treatment 
record notes that there is no locking or "giving way" of 
the left knee, while a March 2005 treatment record from Dr. 
D.M. notes that there is no instability of the left knee. 

The Board places greater probative value on these clinical 
findings which show a stable left knee joint than the 
veteran's own lay statements.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 
69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  In short, the medical 
records provides highly probative evidence against the 
veteran's claim for a separation rating based on subluxation 
or lateral instability of the left knee.

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial rating higher than 10 percent 
for the veteran's degenerative joint disease of the left knee 
causing limitation of flexion.  However, the Board finds that 
a separate 10 percent initial rating is warranted for 
degenerative joint disease of the left knee causing 
limitation of extension.


ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the left knee causing 
limitation of flexion is denied.

A separate 10 percent initial disability rating for 
degenerative joint disease of the left knee causing 
limitation of extension is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


